DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:
On page 17, line 11, replace “mode; when” with --mode, wherein, when--.
Claim 5 is objected to because of the following informalities:
On page 18, line 2, replace “signal; when” with --signal, wherein, when--.
On page 18, lines 3-4, “command is a training” and “command is a prediction” are grammatically incorrect and must be reworded.  The examiner recommends inserting-- command-- after “training” and “prediction”.
Claim 10 is objected to because of the following informalities:
On page 18, line 2, replace “signal; when” with --signal, wherein, when--.
On page 18, lines 3-4, “command is a training” and “command is a prediction” are grammatically incorrect and must be reworded.  The examiner recommends inserting-- command-- after “training” and “prediction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Idgunji et al., U.S. Patent Application Publication No. 2020/0050920 A1 (herein referred to as Idgunji).
Referring to claim 1, Idgunji has taught a chip (FIG.2, chip 102, which is a system-on-a-chip (SoC), per paragraph [0056]), comprising:
a) a processor (FIG.2, 102), comprising:
a1) a memory, configured to store at least one instruction (paragraph [0034], queue/buffer, which stores instructions fetched by the processor);
a control circuit, configured to read and execute the at least one instruction (this is inherent.  There is some control circuit that reads and executes instructions to as to carry out operation);
a3) a voltage detection circuit (FIGs.2,4, 140 and/or 118), configured to detect a voltage of the processor to output a voltage value (see at least paragraphs [0050], [0066], [0068], and [0071], which disclose tracking current voltage); and
a4) a neural network circuit, comprising a plurality of functions and a plurality of parameters (see FIG.2, 140, which includes neural network 140/141, and paragraphs [0054], [0110], [0113]-[0118], [0144]-[0147], and [0150].  Nodes in a neural network perform functions based on parameters, as is known), wherein the neural network circuit is configured to operate in a training mode (see paragraphs [0113]-[0118]) or a prediction mode (see paragraph [0116].  Once the neural network is trained, it is used to predict changes to voltage/frequency); when the neural network circuit operates in the prediction mode, the neural network circuit outputs an output signal according to the at least one instruction read by the control circuit, the functions, and the parameters (see FIGs.2-3.  The neural network outputs a value ultimately used to control controller 122.  The output is based on the functions and parameters of the network, as is known, and based on inputs 142, which are related to upcoming instructions (paragraph [0086])), and when the neural network circuit operates in the training mode, the neural network circuit adjusts the parameters according to the at least one instruction read by the control circuit, the functions, and the voltage value (again, see FIGs.2-4 and the “training” paragraphs referenced above.  Note that the instructions signals 142 and the current voltage are taken into account for training the network, which uses its functions for training); and
a processing circuit, configured to execute an exception process when the output signal is abnormal (see paragraphs [0036], [0075], [0083], and [0105]-[0106].  When the output signal indicates that a power error is beyond some threshold, changes to voltage/frequency are made by an exception process (software) executed by a processing circuit).
Referring to claim 2, Idgunji has taught the chip according to claim 1, wherein the exception process executed by the processing circuit is instructing the control circuit to pause or decrease reading of the at least one instruction, until the output signal is normal (see FIG.3, steps 308-310, and paragraphs [0051] and [0081].  Basically, under certain conditions, clock frequency is reduced.  This results in slow operation by the GPU, which would inherently include slower (decreased) reading of instructions, because the clock controls all operation of the GPU).
Referring to claim 3, Idgunji has taught the chip according to claim 1, further comprising a chip circuit, wherein the chip circuit is coupled to the processing circuit, and the exception process executed by the processing circuit is instructing the chip circuit to increase a voltage supplied to the processor (see FIG.3, steps 308-310, and paragraphs [0051] and [0081].  Again, under certain conditions, voltage will be increased.  The chip circuit would be the circuit that actually outputs control to the voltage regulator.  This chip circuit would be controlled by any circuit actually executing the code to regulate the voltage).
Referring to claim 4, Idgunji has taught the chip according to claim 1, wherein the processor further comprises a clock generating circuit configured to generate a clock (see FIG.2, 107), the processor operates according to the clock (see FIG.2 and note that the clock is provided to processor 102 to control operation of the processor), and the exception process executed by the processing circuit is adjusting the clock generating circuit, to reduce a frequency of the clock (again, see FIG.3, steps 308-310, and paragraphs [0051] and [0081].  Basically, under certain conditions, clock frequency is reduced via a signal 125b from a controller 122).
Referring to claim 5, Idgunji has taught the chip according to claim 1, wherein the processing circuit determines a mode command according to the voltage value, a voltage threshold, and the output signal (see at least paragraphs [0109]-[0110].  Basically, if parameters are to be tuned (based on current voltage, the threshold, and the output of the neural network used to predict needed changes to voltage), then a mode command inherently has to be provided to control parameter tuning); when the mode command is a training, the processing circuit controls the neural network circuit to operate in the training mode, and when the mode command is a prediction, the processing circuit controls the neural network circuit to operate in the prediction mode (again, parameters will be tuned if needed (in training mode), but not tuned if already optimized (in prediction mode)).
Claims 6-8 are rejected for similar reasons as claims 2-4, respectively.
Referring to claim 9, Idgunji has taught the chip according to claim 1, wherein the neural network circuit operates in the training mode according to an external command (per FIG.2, at least clock 107 is an external operation command, i.e., every time a clock pulses, operation is to be performed.  Or, from paragraphs [0077] and [0079], the learning system is performed with software, which comprises external commands).
Claims 10-12 are rejected for similar reasons as claims 5 and 2-3, respectively.
Referring to claim 13, Idgunji has taught the chip according to claim 12, wherein the processor further comprises an operation circuit, and the control circuit controls the memory and the operation circuit to execute the read at least one instruction (this is .
Claim 14 is rejected for similar reasons as claim 4.
Claim 15 is rejected for similar reasons as a subset of claim 1.
Claims 16-18 are rejected for similar reasons as claims 2-4, respectively.  Note that, to actually increase the voltage, some command external to the voltage regulator 105 is required.
Referring to claim 19, Idgunji has taught the exception handling method according to claim 15, wherein the obtaining the output signal comprises controlling the neural network circuit to operate in a prediction mode (see paragraph [0117].  Basically, the neural network predicts the needed change to the voltage/frequency (hence the signal from 141/150 to 122 (FIG.2)).
Referring to claim 20, Idgunji has taught the exception handling method according to claim 15, wherein before the obtaining the output signal, the exception handling method further comprises detecting a voltage of the processor to obtain a voltage value, and the obtaining the output signal comprises: controlling the neural network circuit to operate in a training mode; and adjusting, by the neural network circuit, the parameters according to the at least one instruction, the functions, and the voltage value (see the rejection of claim 1, including part (a4)).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Calugaru, ‘403, has taught an AI power controller with neural network to alter power settings in anticipation of the predicted future load based on application signature (abstract).
Rotem, ‘775, has taught analyzing the instruction stream to predict the power requirements for the functional units to execute the instruction stream (abstract).
Naik, ‘466, has taught training AI to look at the workload to determine an optimal operating point (e.g. voltage/frequency).
Himebaugh, ‘642, has taught training an analog neural network with a looping processor to learn weights to recognize events from sensors and to interrupt the processor to up the voltage for handling those events (paragraphs 42, 46, 49).  The events are infrequent/abnormal (paragraph 64).
Liu, ‘156, has taught a DVFS device that scales frequency/voltage based on workload.  A neural network is used.
Lee, ‘065, has taught activating/de-activating cores based on machine learning and workload.
Lobete, ‘804, has taught inputting a power parameter and load type into a trainable DVFS neural network to adjust hardware parameters based on load utilization (e.g. FIG.6).
Khanna, ‘434, has taught a neural network generating predicted values of power consumption.
Borovyi has taught “Using Neural Network for the Evaluation of Power Consumption of Instructions Execution”.
Chang has taught “Learning-Directed Dynamic Voltage and Frequency Scaling for Computation Time Prediction”.
Dutta has taught “GPU Power Prediction via Ensemble Machine Learning for DVFS Space Exploration”.
Tarsa has taught “Workload Prediction for Adaptive Power Scaling Using Deep Learning”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183